
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 69
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mrs. Maloney (for
			 herself, Mrs. Biggert,
			 Mr. Johnson of Georgia,
			 Mr. Rangel,
			 Mr. Sarbanes,
			 Mr. Andrews,
			 Mr. Baca, Ms. Baldwin, Ms.
			 Bass of California, Mr. Bishop of New
			 York, Ms. Brown of
			 Florida, Mr. Butterfield,
			 Ms. Castor of Florida,
			 Mr. Clarke of Michigan,
			 Ms. Clarke of New York,
			 Mr. Clyburn,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Cooper,
			 Mr. Crowley,
			 Mr. Cuellar,
			 Mr. Davis of Illinois,
			 Mrs. Davis of California,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Dicks,
			 Mr. Dingell,
			 Mr. Doggett,
			 Ms. Edwards,
			 Mr. Engel,
			 Mr. Farr, Mr. Fattah, Mr.
			 Gonzalez, Mr. Grijalva,
			 Ms. Hanabusa,
			 Mr. Hinchey,
			 Mr. Hinojosa,
			 Ms. Hirono,
			 Mr. Holt, Mr. Honda, Mr.
			 Inslee, Ms. Jackson Lee of
			 Texas, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Kildee,
			 Mr. Langevin,
			 Ms. Lee of California,
			 Mr. Levin,
			 Mr. Lewis of Georgia,
			 Mrs. Lowey,
			 Mr. Markey,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. McNerney,
			 Mr. Meeks,
			 Mr. Miller of North Carolina,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Mr. Pallone,
			 Mr. Pascrell,
			 Mr. Polis,
			 Mr. Reyes,
			 Ms. Richardson,
			 Mr. Richmond,
			 Mr. Ruppersberger,
			 Ms. Loretta Sanchez of California,
			 Ms. Linda T. Sánchez of California,
			 Mr. David Scott of Georgia,
			 Ms. Sewell,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Thompson of Mississippi,
			 Mr. Tonko,
			 Ms. Tsongas,
			 Mr. Watt, Mr. Welch, Ms.
			 Wilson of Florida, Ms.
			 Woolsey, Mr. Ackerman,
			 Mr. Becerra,
			 Ms. Berkley,
			 Mr. Berman,
			 Mr. Bishop of Georgia,
			 Mr. Blumenauer,
			 Mr. Boswell,
			 Mr. Brady of Pennsylvania,
			 Mr. Braley of Iowa,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Cardoza,
			 Mr. Carson of Indiana,
			 Ms. Chu, Mr. Cicilline, Mr.
			 Clay, Mr. Connolly of
			 Virginia, Mr. Costa,
			 Mr. Costello,
			 Mr. Courtney,
			 Mr. Cummings,
			 Mr. DeFazio,
			 Mr. Deutch,
			 Mr. Doyle,
			 Mr. Ellison,
			 Ms. Eshoo,
			 Mr. Filner,
			 Mr. Frank of Massachusetts,
			 Ms. Fudge,
			 Mr. Garamendi,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Gutierrez,
			 Mr. Hastings of Florida,
			 Mr. Higgins,
			 Mr. Himes,
			 Ms. Hochul,
			 Mr. Holden,
			 Mr. Israel,
			 Mr. Jackson of Illinois,
			 Ms. Kaptur,
			 Mr. Keating,
			 Mr. Kind, Mr. Kucinich, Mr.
			 Larsen of Washington, Mr. Larson of
			 Connecticut, Mr. Loebsack,
			 Ms. Zoe Lofgren of California,
			 Mr. Lynch,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Mr. George Miller of California,
			 Ms. Moore,
			 Mr. Moran,
			 Mr. Murphy of Connecticut,
			 Mr. Olver,
			 Mr. Pastor of Arizona,
			 Mr. Payne,
			 Mr. Peters,
			 Mr. Peterson,
			 Ms. Pingree of Maine,
			 Mr. Price of North Carolina,
			 Mr. Quigley,
			 Mr. Rothman of New Jersey,
			 Ms. Roybal-Allard,
			 Ms. Schakowsky,
			 Mr. Schiff,
			 Ms. Schwartz,
			 Mr. Sherman,
			 Mr. Smith of Washington,
			 Ms. Speier,
			 Mr. Thompson of California,
			 Mr. Tierney,
			 Mr. Towns,
			 Mr. Van Hollen,
			 Ms. Velázquez,
			 Ms. Wasserman Schultz,
			 Ms. Waters,
			 Mr. Waxman,
			 Mr. Wu, and
			 Mr. Yarmuth) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to equal rights for men and
		  women.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States:
			
				 —
					1.Equality of rights under the law shall not
				be denied or abridged by the United States or by any State on account of
				sex.
					2.The Congress shall have the power to
				enforce, by appropriate legislation, the provisions of this article.
					3.This amendment shall take effect two years
				after the date of
				ratification.
					.
		
